Mr. Justice Adams delivered the opinion of the court. This is an appeal from a decree entered May 14,1907. The validity of the decree was involved in the case of Jesse O. Steele v. John P. Hohenadel, ante, p. 201. Counsel for appellant in this cause assigned cross-errors in that cause, which are the same as the errors assigned by them in this cause, and their argument in the two cases is substantially the same. The two causes were consolidated for hearing. In Steele v. Hohenadel, general number 13871, we affirmed the decree of May 14, 1907, and the judgment will be the same in this cause. The decree will be affirmed. Affirmed.